894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellantv.KENTUCKY STATE PENITENTIARY;  Kentucky State Reformatory;Luther Luckett Correctional Complex;  David H. Bland;Department of Corrections;  Kentucky CorrectionalPsychiatric Center;  G.H. Freeman;  Doris Gregory;  WarrenCounty Jail;  Governor Wallace Wilkinson;,  Defendants-Appellees.
No. 89-5932.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1990.

1
Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and THOMAS G. HULL, Chief District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff Long, a Kentucky prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 seeking injunctive relief and monetary damages for various claimed constitutional deprivations.  The district court ultimately dismissed the case and this appeal followed.  Plaintiff has submitted a brief in his own behalf.


4
Upon consideration, we find that the district court properly dismissed the case at bar.  Long's complaint is a rambling narrative of prior litigation (Kendrick v. Bland, 541 F.Supp. 21 (W.D.Ky.1981)), as well as conclusory allegations of eighth amendment violations.  Vague, conclusory allegations of unconstitutional conduct will not support a civil rights claim.   Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation